Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-19 are pending.  Claims 1-6 are cancelled.  Claim 10 is withdrawn.  Claims 7, 9 and 16 are amended. Claims 7-9 and 11-19 are presented for this examination.
Status of Previous Rejections
All art rejections except Maloney are maintained from previous office action of 11/23/2021 in view of amendment of claims 7, 9 and 16.
Art rejection over Maloney are withdrawn in view of amendment of claims 7,9 and 16.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/18/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 Claims 7-9 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maloney (US 5,424,028) in view of Sherif (US 20180073113).
 As for claims 7, 12-15, it is noted instant claim 7 is amended to require “wherein the steel alloy has grain boundary carbides having a grain 15-85 micrometers”.
Maloney discloses a case carburized stainless steel alloy ferrite-free (Col 1 line 62) for use in bearing application (abstract and Col 1 line 9) which suggests a bearing component is formed from the case carburized stainless steel.   The bearing component is expected to comprise at least one of a rolling element, an inner ring and an outer ring.
The stainless steel alloy comprises broad ranges compositions (Col 2 Table I lines 50-60) overlapping instant claimed compositions as illustrated in Table 1 below.
Table 1
Element
Applicant
(weight %)
Maloney et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.1-0.25
0.1-0.25
Cr
10-14
13-19
13-14
Mo
1.5-4
3-5
3-4
V
0.3-1.2
0.25-1.25
0.3-1.2
                  Ni
0.3-3
1.75-5.25
1.75-3
Co
6-11
5-14
6-11
                  Si
0.05-0.4
<=1
0.05-0.4
Mn
0.1-1
<=1
0.1-1
Nb
0.02-0.06
0.01-0.1
0.02-0.06
Al
0.1


C (Claim 12)
0.13-0.18
0.1-0.25
0.13-0.18
C (Claim 13)
0.06-0.08
About 0.1-0.25
About 0.1 is close to 0.08
Cr (Claim 14)
11-12.5
13-19
13 is close to 12.5
Mo (Claim 15)
2.7-3.7
3-5
3-3.7
V (Claim 15)
0.4-0.7
0.25-1.25
0.4-0.7
Ni (Claim 15)
0.4-1.8
1.75-5.25
1.75-1.8
Co (Claim 15)
8.1-9.3
5-14
8.1-9.3
Si (Claim 15)
0.15-0.25
<=1
0.15-0.25
Mn (Claim 15)
0.15-0.19
<=1
0.15-0.19
Nb (Claim 15)
0.03-0.05
0.01-0.1
0.03-0.05





 

It is noted Maloney does not expressly disclose instant claim 7 required wherein clause regarding Nieq value.
Maloney’s steel alloy is ferrite free or contains a minimum amount of ferrite so as to improve the subsequent case hardening properties of the bearing component produced. In order to achieve this ferrite free structure, the alloying elements are closely controlled. (Col 1 lines 62-66)
Hence, Maloney’s steel alloy is expected to have Nieq greater than 11.5% because Maonley’s steel alloy is ferrite free.
Furthermore, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, using Maloney’s Example I (Col 4 line 25-32) compositions of Ni, Co, Mn and C, Nieq is calculated to be 14.51 wt%, hence meets instant claimed greater than 11.5%.
Maloney differs from instant claim 7 such that it does not expressly disclose (1) Al at 0.1%; and (2) “wherein the steel alloy has grain boundary carbides having a grain size between fifteen (15)  and eighty-five (85) micrometers”.
Regarding (1) Al at 0.1%, Sherif discloses a bearing component formed from a steel alloy and Al is preferably included up to 0.1% as a deoxidizer. (paragraph [0054]).
Regarding (2), Sherif expressly discloses grain boundary carbides size typically range from 30-65 microns. (paragraph [0099] line 5) such that the grain size are sufficiently fine for the subsequent carburizing process not to result in the formation of excessively large grain boundary carbides.
Maloney expressly desires finely dispersed carbide by refining the grain size. (Col 3 lines 40-45 and Col 4 lines 45-50)
Hence, it would have been obvious to include Al amount as disclosed by Sherif and carbide grain size 30-65 microns, in the bearing component of Maloney for the benefit of deoxidizing and fine carbide grain size for the subsequent carburizing process. 
As for claim 8,  Maloney discloses the stainless steel alloy is case carburized (title) which meets instant claimed wherein clause.
As for claim 9, instant claim is substantially the same as claim 7 except instant claim requires the bearing component is an inner or outer ring and a rolling element made of a ceramic material and N greater than 0%% and up to 0.01%.
Sherif discloses a bearing component formed from a steel alloy and expressly discloses a hybrid bearing is a bearing which has steel bearing rings and ceramic rolling elements and the use of ceramic rolling elements in a bearing component increases the load carrying capacity of a bearing. (paragraph [0006])  Sherif further discloses N can be added from 0.005-0.025% (paragraph [0055]) for promoting the formation of complex nitrides and/or carbonitrides.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply ceramic material as rolling element material as disclosed by Sherif and nitrogen range of steel alloy, in the bearing component of Maloney for increasing the load carrying capacity of the bearing component and promoting formation of nitrides and/or carbonitrides.
As for claim 11, instant claim is rejected for the same reason set forth in rejection of claim 7 above regarding Nieq value.
As for claim 16, it is rejected for the same reason set forth in the rejection of claim 7 above.
Maloney does not expressly disclose presently claimed amount of Al and N.
Sherif discloses N can be added from 0.005-0.025% (paragraph [0055]) for promoting the formation of complex nitrides and/or carbonitrides and Al is preferably included up to 0.1% as a deoxidizer. (paragraph [0054])
Hence, it would have been obvious to include N and Al amount as disclosed by Sherif, in the bearing component of Maloney for the benefit of deoxidizing and promoting formation of nitrides and/or carbonitrides.
As for claims 17-19, Maloney discloses B 0-0.02%. (Abstract)

Claims 7-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirby (US 3,663,208) in view of Sherif (US 20180073113).
As for claims 7, 12-14, Kirby discloses an alloy steel for high temperature application consists essentially of broad ranges compositions (Abstract) overlapping instant claimed elemental compositions as illustrated in Table 2 below.
Table 2
Element
Applicant
(weight %)
Kirby et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.02-0.25
0.05-0.25
Cr
10-14
7-12
10-12
Mo
1.5-4
0.2-5
1.5-4
V
0.3-1.2
0.1-0.6
0.3-0.6
                  Ni
0.3-3
0.2-4
0.3-3
Co
6-11
<=7
6-7
                  Si
0.05-0.4
0.05-1.5
0.05-0.4
Mn
0.1-1
0.1-1.5
0.1-1
Nb
0.02-0.06
0.05-0.7
0.05-0.06
Al
0.1


C (Claim 12)
0.13-0.18
0.02-0.25
0.13-0.18
C (Claim 13)
0.06-0.08
0.02-0.25
0.06-0.08
Cr (Claim 14)
11-12.5
7-12
11-12

 
Regarding instant claimed alloy Nieq value, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed greater than 11.5.
Kirby differs from instant claim 7 such that it does not expressly disclose (1) the steel alloy is used as a bearing component and the bearing component comprising at least one of a rolling element, an inner ring and an outer ring; and (2) instant claimed Al range; and (3) amended carbide grain size 15-85 microns.
Sherif discloses bearings typically required to operate under high loads and extreme temperature and need to possess high temperature capability. (paragraph [0003])  Sherif further evidences a bearing component is expected to have inner and outer rings and the rolling element. (paragraph [0006])  Al is preferably included from 0.01-0.03% or up to 0.1% as a deoxidizer. (paragraph [0054])  Sherif expressly discloses grain boundary carbides size typically range from 30-65 microns. (paragraph [0099] line 5) such that the grain size are sufficiently fine for the subsequent carburizing process not to result in the formation of excessively large grain boundary carbides.
Kirby’s steel alloy is designed for high temperature application.
Thus, based on the well-known material requirement for bearing component as disclosed by Sherif, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to add Al amount and carbide grain size of Sherif into Kirby’s steel alloy as starting alloy material of a bearing component with expected success.  
As for claim 8, Sherif’s bearing component has a case hardening surface (paragraph [0023].
As for claim 9, it is rejected for the same reason set forth in rejection of claim 7 above. Regarding N amount, Kirby’s N 0.01-0.05% overlaps instant amended N greater than 0% and up to 0.01% at overlapping point of 0.01%.
As for claim 11, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed 11.6-17.
As for claim 16,  instant claim is substantially the same as instant claim 7 except it also requires N greater than 0 to up to 0.1% N.
Regarding amended N greater than 0 to up to 0.1%, Kirby’s at least 0.01 to less than 0.02% N still overlaps amended N at 0.01-0.02%.
Kirby differs from instant claim such that it does not disclose presently claimed Al and amended carbide grain size.
Sherif discloses instant claimed Al and carbide grain size would have been obvious to one skill in the art as indicated in rejection of claim 16 above over Kirby in view of Sherif.
As for claims 17-19, Kirby’s copper up to 5% and 0.002-0.03% B (Abstract) overlaps instant claimed Cu and B ranges.
Claims 7-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuda (US 6,193,469) in view of Wilde and Sherif (US 20180073113).
As for claims 7, 9, 12-14 and 16, Tsuda discloses a high toughness heat resistant steel consists essentially of broad ranges compositions (Abstract and claims 1-2) overlapping instant claimed elemental compositions as illustrated in Table 3 below.
Table 3
Element
Applicant
(weight %)
Tsuda et al.
(weight %)
Overlap
(weight %)
C
0.05-0.25
0.05-0.3
0.05-0.25
Cr
10-14
8-14
10-14
Mo
1.5-4
0.5-3
1.5-3
V
0.3-1.2
0.1-0.5
0.3-0.5
                  Ni
0.3-3
1.5-5
1.5-3
Co
6-11
0.5-6
6
                  Si
0.05-0.4
<=0.2
0.05-0.2
Mn
0.1-1
<=1
0.1-1
Nb
0.02-0.06
0.01-0.5
0.02-0.06
Al
0.1


N
Greater than 0-0.01
0.01-0.08
0.01
C (Claim 12)
0.13-0.18
0.05-0.3
0.13-0.18
C (Claim 13)
0.06-0.08
0.05-0.3
0.06-0.08
Cr (Claim 14)
11-12.5
8-14
11-12.5





 
Regarding instant claimed alloy Nieq value, Wilde discloses that minimum Ni equivalent are crucial for avoiding detrimental delta ferrite such that minimum Ni equivalent should be 14-17%. (Col 3 line 55-60)
Tsuda desires to suppress delta ferrite generation. (Col 2 lines 45-50)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to control Nieq range as disclosed by Wilde, in the steel alloy of Tsuda for suppressing delta ferrite.
Tsuda does not expressly disclose the steel alloy is used as a bearing component and the bearing component comprising at least one of a rolling element, an inner ring and an outer ring and presence of Al and carbide grain size as required by instant claims 7 and 16.
Sherif discloses instant required Al and carbide grain size would have been obvious as indicated in rejection of claims 7 and 16 above.
And it would have been obvious to one skill in the art, at the time the invention is made to add Al amount of Sherif and carbide grain size into Tsuda in view of Wilde’s steel alloy as starting alloy material of a bearing component with expected success.  
As for claim 8, Sherif’s bearing component has a case hardening surface (paragraph [0023].
As for claim 11, if Ni=3, Co=6, Mn=0.5 and C=0.15, Nieq is calculated to be 13.75.  Hence, Nieq value meets instant claimed 11.6-17.
As for claims 17-19,  Tsuda’s 0.001-0.02 % B (Abstract) supports instant claims required B.
Response to Argument
In response to applicant’s argument on 03/17/2022 that none of cited art Maloney, Kirby and Tsuda discloses amended carbide grain size, argument is not persuasive because secondary reference Sherif expressly discloses carbide grain size 30-65 microns. (paragraph [0099] line 5)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733